   Case 1:75-cv-03073-LAP Document 668 Filed 01/07/19 Page 1 of 2

                                                                          Prisoners' Rights Project
                                                                          199 Water Street
                                                                          New York, NY 10038
                                                                          T (212) 577-3530
                                                                          F (212) 509-8433
                                                                          www.legal-aid.org



                                                                          Blaine (Fin) V. Fogg
                                                                          President

                                                                          Justine M. Luongo
                                                                          Attorney–in–Charge
                                                                          Criminal Defense Practice
                                             January 7, 2019
                                                                          Mary Lynne Werlwas
                                                                          Project Director
VIA ECF ONLY                                                              Prisoners' Rights Project
Hon. Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Benjamin v. Brann, No. 75-CV-3073 (LAP)

Your Honor:

       On behalf of all parties, I write in response to the Court’s order dated December
18, 2018, which directed counsel to “confer and inform the Court by letter of any
outstanding motions.” (ECF No. 667.)

       Two closely related motions are pending: plaintiffs’ motion for enforcement of
the Court’s prior order directing defendants to “provide adequate ventilation and
cooling in punitive segregation areas, including, but not limited to, CPSU at OBCC and
MHAV II [sic: refers to MHAUII] at GRVC. . . ,” and defendants’ cross-motion to
terminate that order. The relevant documents can be found at ECF Nos. 578-587, 591-
593, 596, 605-607, 609, 611, 614, 646-650, and 653-654.

        In June 2013, plaintiffs moved for enforcement of the Court’s prior order
regarding cooling and ventilation in the punitive segregation units. Specifically,
plaintiffs proposed that the Court enter the following order:

               Within 60 days from the date hereof, DOC will present to
               OCC, the plaintiffs, and this Court, a plan, which, while
               taking the needs for security into consideration, will
               provide adequate cooling in punitive segregation areas,
               including, but not limited to, CPSU at OBCC and MHAUII
               at GRVC.

(See Memorandum of Law in Support of Plaintiffs’ Motion for Enforcement, ECF No.
579.) Defendants opposed, an evidentiary hearing was held in 2014 before the late
      Case 1:75-cv-03073-LAP Document 668 Filed 01/07/19 Page 2 of 2
                                                                                     January 7, 2019
                                                                                              Page 2


Judge Harold Baer, Jr., and post-trial briefs were submitted. The case was transferred to
Your Honor’s docket when Judge Baer died the week after the hearing.

       After settlement negotiations failed, defendants submitted several letters
describing changes made to the DOC’s punitive segregation practices. By letter dated
June 22, 2017, defendants argued that the heat order at issue in plaintiffs’ enforcement
motion should be terminated. (Letter from Chlarens Orsland and Omar H. Tuffaha, ECF
No. 649.) Plaintiffs oppose termination. On August 16, 2018, the Court construed
defendants’ submissions as “DOC’s motion to end the Heat Orders issued by the late
Judge Harold Baer, Jr., and close the case.” (ECF No. 650.) The parties then submitted
supplemental briefs. (ECF Nos. 653-54.)

        There remain in effect court orders addressing fire safety, ventilation, sanitation,
and lighting, but there are presently no pending motions on these topics.

        We thank the Court for its attention to these matters.


                                                      Respectfully submitted,

                                                      /s/

                                                      Robert M. Quackenbush

cc:     All counsel (via ECF)
